DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims 3/27/20 are acknowledged.  Claims 14, 16-17, 19-26 and 33-42 are pending.  Claims 1-13, 15, 20, and 27-32 are cancelled. Claims 33-42 are new.
Prosecution on the merits commences for claims 14, 16-17, 19-26 and 33-42.

PRIORITY
The instant Application, filed 12-20-2019, is a CONTINUATION of US Application No. 15/694,323, filed 09/01/2017, which is a CONTINUATION of US Patent No. 9,770,033, filed 5-13-2016, which claims priority to US Provisional Application No. 62/161,674, filed 05/14/2015.  Thus, the earliest possible priority for the instant application is 05/14/2015.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on January 31, 2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

CLAIMS
Independent claims 14, 17, 24, 33 and 42 are directed to lepidopteran insects infected with a HzNV-2 virus which causes increased sterility in the insect, methods of infecting the lepidopteran, methods of infecting a population of lepidopteran insects, methods of protecting crops from lepidopteran using infected insects:



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The claimed phrase, “a virus having at least 90% sequence homology to Helicoverpa zea nudivirus 2 (HzNV-2)” encompasses the wildtype HzNV-2 virus, which would be 100% sequence identity.

Drawings
The drawings filed 12/20/2019 are objected to because FIG 1 and FIG 6 are not clear. As can be seen in the published patent Application, FIGs 1 and 6 are not able to be properly reproduced and legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Hyperlinks can be found at paragraphs [0003], [0120], [0139], [0183] of the published specification.

SEQUENCE COMPLIANCE
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because nucleotide sequences are set forth in the specification at paragraph [0046] lack sequence identifiers. If the sequences are already present in the sequence listing, it would be remedial to amend the specification to include the appropriate sequence identifiers. Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825.
Any response to this office action that fails to meet all of these requirements will be considered non-responsive. The nature of the noncompliance with the requirements of 37 C.F.R. 1.821 through 1.825 did not preclude the examination of the application on the merits, the results of which are communicated below.
Appropriate correction is required.

Claim Objections
Claims 14, 17, 24, 33, 36, 38 and 42 are objected to because of the following informalities:  
Claims 14, 17, 24, 33, 36 and 42 recite “at least 90% sequence homology” to HzNV-2.  The specification recites “sequence identity” (paragraphs [0025], [0037]).   It would be remedial to amend the claims to reflect the language used in the specification for consistency.  Appropriate correction is required.
Claim 38 recites the “hh-1” gene which is a typographical error, and should recite “hhi-1” gene.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14, 16, 17, 20 and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. 
The test for 101 eligibility of judicial exceptions can be found at MPEP 2106:
“First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter.”

“Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013).”

“The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. See Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test, is discussed in further detail in subsection III, below. The first part of the Mayo test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception). Id. If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claim recites additional elements that amount to significantly more than the judicial exception. Id. citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). The Supreme Court has described the second part of the test as the "search for an 'inventive concept'". Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).”

Examiners should determine whether a claim satisfies the criteria for subject matter eligibility by evaluating the following steps outlined in a flow chart at MPEP 2106(III) and 2106.04(II)(A):
Step 1: is the Claim to a process, machine, manufacture or composition of matter?  If Yes, proceed to Step 2A;
Step 2A, prong one: Is the Claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?  If Yes, proceed to Step 2A, prong two;
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  If No, proceed to Step 2B;
Step 2B: Does the claim recite additional elements that amount to significantly more (an inventive concept) than the judicial exception?  If No, the claim is not eligible subject matter under 35 USC 101.

Claim 14 is directed to “A lepidopteran insect infected with a virus having at least about 90% sequence homology to Helicoverpa zea nudivirus 2 (HzNV-2), wherein said virus causes increased lepidopteran insect sterility.”
With regard to Step 1:  the claim is directed to a composition of matter.
With regard to Step 2A, prong one: YES, the claim is directed to a natural phenomenon (product of nature):  Thus, the claim encompasses a naturally occurring lepidopteran insect that is infected with the naturally occurring HzNV-2 virus, which causes sterility in the lepidoptera insect.  See, Pages 2-4, 9-15 at “Introduction,” “History and Biology of HzNV-2,” “HzNV-2 Pathology and Transmission” Sections, and FIG 10 of Burand, J.P., Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 pages, of record, cited on Applicant’s IDS dated 1/31/20.
With regard to Step 2A, prong two: No, the claim does not include any additional elements beyond the judicial exception.  No, the claim does not integrate the additional elements into a practical application.
With regard to Step 2B: No, the claim does not provide any additional elements, and thus does not provide an inventive concept.
Taken together, the claim encompasses a naturally Helicoverpa zea moth infected with naturally occurring HzNV-2 virus, which is not markedly different from its naturally occurring counterpart in its natural state. This judicial exception is not integrated into a practical application because the claim does not encompass/claim any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because does not encompass/claim any additional elements.
Because the claim is directed to a natural product without significantly more, nor is integrated into a practical application, as iterated above, the claim is not patent eligible.

Claim 17 is directed to “A method of making a lepidopteran insect capable of transmitting a virus having at least about 90% sequence homology to Helicoverpa zea nudivirus 2 (HzNV-2), wherein said virus causes increased lepidopteran insect sterility in said lepidopteran insect, comprising infecting said lepidopteran insect with said virus.”
With regard to Step 1:  the claim is directed to a method.
With regard to Step 2A, prong one: YES, the claim is directed to a natural phenomenon (product of nature):  Thus, the claim encompasses a naturally occurring asymptomatic carrier (AS) lepidopteran insect that is infected with the naturally occurring HzNV-2 virus, who is capable of infecting either a mate or progeny with the HzNV-2 virus, which causes sterility in the mate or progeny lepidoptera insect.  See, pages 2-4, 9-15 at “Introduction,” “History and Biology of HzNV-2,” “HzNV-2 Pathology and Transmission” Sections, and FIG 10 of Burand, J.P., Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 pages, of record, cited on Applicant’s IDS dated 1/31/20.
With regard to Step 2A, prong two: No, the claim does not include any additional elements beyond the judicial exception.  No, the claim does not integrate the additional elements into a practical application.
With regard to Step 2B: No, the claim does not provide any additional elements, and thus does not provide an inventive concept.
Taken together, the claim encompasses a naturally occurring asymptomatic carrier (AS) lepidopteran insect that is infected with the naturally occurring HzNV-2 virus, who is capable of infecting either a mate or progeny with the HzNV-2 virus, which causes sterility in the mate or progeny lepidoptera insect, which is not markedly different from its naturally occurring counterpart in its natural state. This judicial exception is not integrated into a practical application because the claim does not encompass/claim any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because does not encompass/claim any additional elements.
Claims 19 and 20 are included in the rejection because they encompass naturally occurring embodiments.
Because the claim is directed to a natural product without significantly more, nor is integrated into a practical application, as iterated above, the claim is not patent eligible.

Claim 33 is directed to “A method of reducing a lepidopteran insect population, comprising introducing into said lepidopteran insect population a lepidopteran insect infected with a virus having at least about 90% sequence homology to Helicoverpa zea nudivirus 2 (HzNV-2), wherein said virus causes increased lepidopteran insect sterility in said lepidopteran insect, wherein said virus causes increased lepidopteran insect sterility in greater than 50% of said lepidopteran insect population.”
With regard to Step 1:  the claim is directed to a method.
With regard to Step 2A, prong one: YES, the claim is directed to a natural phenomenon (product of nature):  Thus, the claim encompasses a naturally occurring asymptomatic carrier (AS) lepidopteran insect that is infected with the naturally occurring HzNV-2 virus, who is capable of infecting either a mate or progeny with the HzNV-2 virus, which causes sterility in the mate or progeny lepidoptera insect, in at least 50% of the mates and/or progeny.  Hamm, 1996, of record, listed on Applicant’s IDS 1/31/20 shows that infected females from a population of Lepidoptera in captivity produce over 50% sterility in progeny after oviposition day 3 (see FIG 7). The virus is naturally occurring in the colony females, thus, the “introducing” step of the instant claim encompasses the naturally occurring mating events of the Hamm 1996 reference.
With regard to Step 2A, prong two: No, the claim does not include any additional elements beyond the judicial exception.  No, the claim does not integrate the additional elements into a practical application.
With regard to Step 2B: No, the claim does not provide any additional elements, and thus does not provide an inventive concept.
Taken together, the claim encompasses a naturally occurring asymptomatic carrier (AS) lepidopteran insect that is infected with the naturally occurring HzNV-2 virus, who is capable of infecting either a mate or progeny with the HzNV-2 virus, which causes sterility in greater than 50% of the mate or progeny lepidoptera insect, which is not markedly different from its naturally occurring counterpart in its natural state. This judicial exception is not integrated into a practical application because the claim does not encompass/claim any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because does not encompass/claim any additional elements.
Claims 34 and 35 are included in the rejection because they encompass naturally occurring embodiments.
Because the claim is directed to a natural product without significantly more, nor is integrated into a practical application, as iterated above, the claim is not patent eligible.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, 26, 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 19 and 26 each recite the Markush group “wherein said lepidopteran insect is selected from Helicoverpa zea (H. zea), H. armigera, H. assulta, Heliothis virescents, Agrotis ipsilon, Spodoptera frugiperda, Spodoptera exiguae or a closely related moth or noctuid moths.”  Markush groupings are closed groupings MPEP2173.05(h).  The recitation of “or a closely related moth of noctuid moths” renders the claim indefinite because it is not clear what other alternatives are encompassed by the claims.  
The phrase, “or a closely related moth or noctuid moths” also renders claims 16, 19 and 26 indefinite because the term of “closely related” is subjective. The instant specification does not define how related a moth needs to be in order to qualify as “closely” related.  MPEP 2173.05(b)(IV).
Claim 33 requires wherein the virus causes “increased lepidopteran insect sterility in greater than 50% of said lepidopteran insect population;” however, Claim 34, dependent upon claim 33, recites, the virus “causes sterility at a rate of about 50% or greater.”  It is not clear whether the 50% decrease in population is any different than “rate of about 50% or greater.” The instant specification does not make a definition of sterility rate?  Is claim 34 referring to causation of sterility in mates?  In progeny?  It is not clear whether the claim is attempting to encompass how often transmission of virus causes sterility, and if so, to what population (mate vs progeny vs manual vs healthy lepidoptera inoculated by a skilled artisan)?  For the purposes of prosecution claim 34 is interpreted as relating to prevalence of sterility in the population, as recited in claim 33.  Thus, claim 34 is interpreted as “wherein the viruses causes sterility in greater than about 50% of the insect population.”
Claims 35-41 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 requires wherein the virus causes “increased lepidopteran insect sterility in greater than 50% of said lepidopteran insect population;” however, Claim 34, dependent upon claim 33, recites, the virus “causes sterility at a rate of about 50% or greater.”  In light of the 112b rejection above, claim 34 is interpreted as wherein the viruses causes sterility in greater than about 50% of the insect population.  The instant specification defines “about” as being above or below the recited quantity (paragraph [0014]).  Thus, claim 34 is broader than claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-17, 19-26 and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims 14, 17, 24, 33 and 42 require, at least, “a virus having at least 90% sequence homology to Helicoverpa zea nudivirus 2 (HzNV-2), wherein said virus causes increased lepidopteran insect sterility.”  The percent identity is not limited to the gene regions identified in the instant specification known to be associated with the claimed phenotype, or that the virus has a reduced expression from the gene regions modified, but the percent identity is over the entire viral genome, regardless of what the change is or where.
Thus, the claim reads on a genus of genetically modified HzNV-2 viruses whose structure is claimed functionally.  M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”
In the instant case, the mutations over the entire genome of the virus with 90% sequence homology must “cause increased sterility” and the virus must still be able to function as a virus, propagating and infectivity in order to perform the claimed function.  The specification provides no structure-function relationship between the ability of the genome of the mutant virus to have at least 90% homology to the WT virus and still be able to function, regarding either with percent identity or function.
In the instant specification, the specific examples teach the insertion of a yellow fluorescent protein into a wild type HzNV-2 virus, resulting in an insertion of YFP within the pag1 gene (Yfp HzNv-2), resulting in inactivation of the pag1 gene (paragraph [0045]).  Applicant also generated genetically modified HzNV-2 viruses using random mutagenesis using chemical mutagenesis (paragraphs [0046]-[0048]), which appears to identity 31 mutants (paragraph [0049]) and disclose that of the 31 mutants, 11 mutant viruses cause a higher percentage of agonadal females (paragraph [0048]). Table 1 shows the locations of only 3 of the mutants, KS-3, KS-45 and KS-51, which occur in ORF9 and OR92.  KS-3 comprises a 48 base pair insertions at base pair 175,550 and KS-45 results in an 80 base pair insertion at base pair 175,650. There is no disclosure as to where the mutations of the remaining 28 mutants are, or even where the locations of the 11 mutations that cause a higher percentage of agonadal females are located, or how the mutant genomes compare to the percent identity of the wild type.  There is no disclosure as to how or where the mutant genome can diverge from the wild type genome and still be capable of viral processes like transcription, translation, etc.  There is no teaching to direct a skilled artisan as how to modify the viruses of the examples, wherein the identified mutations are capable of “cause increased sterility” to further diverge from the wild type sequences and still be functional viruses.  There is no disclosure of relevant, identifying characteristics, such as structure or other physical or chemical properties, or functional characteristics, beyond disclosure of the generic action of being a HzNV-2 virus, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119F. 3d. at 1568, 43 USPQ2d at 1406, and M.P.E.P. § 2163.
None of dependent claims 16, 19-23, 25-26, 35-41 aid in overcoming the instant rejection.  None set forth any specific mutation or modified region which clearly conveys a structure function relationship between any specific genetic modification and functioning as a HzNV-2 virus with “increased” sterility.  
The specification defines the products and compositions required to practice the claimed invention broadly and solely in terms of their function, after the identification of a limited number of species, and the specification provides no guidance for identifying appropriate products and compositions, other than by trial and error, such as creating mutants and testing them for functionality. Such “reach-through” claims were addressed by the Federal Circuit in University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886 (Fed. Cir. 2004). See M.P.E.P. § 2163.
In sum, the instant specification does not provide any guidance that would steer the skilled practitioner toward a genus of modified HzNV-2 viruses that can exhibit the claimed functions -- an essential element of every claim of the application -- and has not provided evidence that any such mutant viruses were otherwise within the knowledge of a person of ordinary skill in the art at the relevant time. The disclosure is broad and vague and does not define or teach a reasoned way to modify the mutants of the working examples any further such that they may e at least 80% identical to the wild type genome and still function as claimed.
Further, the art at the time of the invention was unpredictable.  There are very few mutagenesis studies on HzNV-2 viruses.  For example, Burand 2012 discloses the HzNV-2 genome is 231,621 base pairs, with an estimated 113 open reading frames (Abstract).  Burand presents genomic data from sequencing, and all “functional” capabilities of the ORFs/genes disclosed therein is based off of sequence homology to other viruses, or are unknown.  “It has not been determined how each of these novel virus genes function, but we believe that it is the expression of these genes, along with several of the other cellular gene homologues identified in the HzNV-2 genome, which are responsible for the pathology and unique biology of this insect pathogenic virus” (page 55). Burand et al.  Analysis of the Genome of the Sexually Transmitted Insect Virus Helicoverpa zea Nudivirus 2.  Viruses, 2012. 4:28-61, of record, cited on Applicant’s IDS dated 1/31/20.
Burand 2013 discloses the HzNV-2 viruses are unique in their ability to manipulate host physiology and behavior to favor replication and facilitate its own transmission (page 1).  Burand discloses that while the HzNV-2 genome share regions of homology with other known viruses such as HzNV-1, the HzNV-2 genome has sections that are not found in homologous viruses, and the roles of these regions are unknown (page 4).  Burand, John P. Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 Pages, of record, cited on Applicant’s IDS dated 1/31/20.
The art is therefore unpredictable.  Thus, given no additional mutagenesis in the specification, no reasoned structure-function relationship between the claimed virus in comparison to a wild type genome, and the unpredictable nature of the prior art, a skilled artisan would not conclude that the Applicant was in possession the genus of virus claimed at the time of the possession.  Claims 16, 19-23, 25-26, and 35-41 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, 17, 19-21, 23-26, 33-35 and 42 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO96/16538 to Raina, of record, cited on Applicant’s IDS dated 1/31/20, as evidenced by Burand, J.P., Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 pages, of record, cited on Applicant’s IDS dated 1/31/20.
With regard to claims 14, 17, 24, 33, and 42, Raina discloses a “gonad-specific virus” which causes sterility in infected lepidopteran insects of the Helicoverpa species (Abstract; page 2).  Burand is cited as evidence to show the “gonad-specific virus” disclosed by Raina is now known as Helicoverpa zea nudivirus 2 (HzNV-2) (page 2, “Introduction” section, first sentence).
Further with regard to claim 17, Raina discloses methods of making infected Lepidopteran insects by infecting the insects with the HzNV-2 virus, wherein asymptomatic carriers are capable of transmitting the virus to mates or offspring, resulting in sterility (page 2, 5-7).
Further with regard to claim 24, Raina discloses methods of protecting crops by releasing asymptomatic HzNV-2 carriers into a field to mate with natural populations, resulting in agonadal progeny (page 7).
Further with regard to claim 33, Raina discloses the methods of releasing asymptomatic HzNV-2 carriers into a natural populations, resulting in agonadal progeny (page 5-7).  “Infected females may act as carriers.  GSV can thus be introduced into the natural population of H. Zea with about 70-80% of the resulting progeny expected to be sterile” (page 6).
Further with regard to claim 42, Raina discloses methods of releasing asymptomatic HzNV-2 carriers into a natural populations, resulting in agonadal progeny to reduce populations (page 5-7), wherein the asymptomatic females are produced by feeding newly emerged females the virus.  These females are capable of transmitting the virus to progeny (page 5).  
Thus, Raina anticipates claims 14, 17, 24, 33 and 42.
With regard to claims 16, 19, 26 and 35, Raina discloses the lepidoptera infected with the virus are H. zea (page 1-2).
With regard to claim 20, Raina discloses the “majority” of infected insects released into the native population are carriers, however, some of these must necessarily be agonadal (page 7, first full paragraph).  Burand discloses that agonadal HzNV-2 infected females produce a viral plug, and mating to uninfected males results in transmission of virus to males and offspring (page 15 of Burand). Thus, the AG females released by Raina inherently transmit virus derived from a viral plug.
With regard to claim 21, Raina discloses asymptomatic females are produced by feeding (oral delivery) newly emerged females the virus.  These females are capable of transmitting the virus to progeny (page 5).  
With regard to claim 23, Raina discloses the virus can be administered via direct injection into moths (page 7, first paragraph).
With regard to claim 25, Raina discloses the crop includes corn (page 5).
With regard to claim 34, in light of the 112b rejection above, claim 34 is interpreted as “wherein the viruses causes sterility in greater than about 50% of the insect population.”  Raina discloses methods of releasing asymptomatic HzNV-2 carriers into a natural populations, resulting in agonadal progeny (page 5-7).  “Infected females may act as carriers.  GSV can thus be introduced into the natural population of H. Zea with about 70-80% of the resulting progeny expected to be sterile” (page 6).

Claim(s) 14, 16-17, 19-22, 33-35 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm et al., Oviposition Day Effect on Incidence of Agonadal Progeny of Helicoverpa zea (Lepidoptera: Noctuidae) Infected with a Virus. Ann. Entomol. Soc. Am., 1996.  89(2):266-275, to Hamm, of record, cited on Applicant’s IDS dated 1/31/20, as evidenced by Burand, J.P., Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 pages, of record, cited on Applicant’s IDS dated 1/31/20.
With regard to claims 14, 17, 33 and 42, Hamm discloses a virus which causes sterility in infected lepidopteran insects of the Helicoverpa species, that is identical to one identified by Raina and colleagues (Abstract; page 272, right column).  Burand is cited as evidence to show the “gonad-specific virus” disclosed by Hamm is now known as Helicoverpa zea nudivirus 2 (HzNV-2) (page 2, “Introduction” section, first sentence).
Further with regard to claim 17, Hamm discloses methods of making infected Lepidopteran insects by infecting the insects with the HzNV-2 virus, wherein infectivity results in sterility (page 267).
Further with regard to claim 33, Hamm shows that infected females from a population of Lepidoptera in captivity produce over 50% sterility in progeny after oviposition day 3 (see FIG 7).
Further with regard to claim 42, Hamm discloses methods of introducing a virus resulting in sterility into a population comprising feeding the virus to adults (page 267, FIG 5).  
Thus, Hamm anticipates claims 14, 17, 33 and 42.
With regard to claims 16, 19 and 35, Hamm discloses the lepidoptera infected with the virus are H. zea (Abstract).
With regard to claim 20, Hamm discloses the lepidoptera are infected using a viral inoculum derived from a viral plug (Abstract).  
With regard to claim 21, Hamm discloses the lepidoptera are infected by feeding the adults the virus from the viral plug (page 267).
With regard to claim 22, Hamm discloses the lepidoptera are infected by puncturing the cuticle of the larva with a cactus spine, which reads on a “needle” as claimed, a viral inoculum derived from a viral plug (page 267).
With regard to claim 34, in light of the 112b rejection above, claim 34 is interpreted as “wherein the viruses causes sterility in greater than about 50% of the insect population.”  Hamm shows that infected females from a population of Lepidoptera in captivity produce over 50% sterility in progeny after oviposition day 3 (see FIG 7).

Claim(s) 14, 16-17, 19-21, 23 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raina et al., Acquisition, Persistence, and Species Susceptibility of the Hz-2V virus. Journal of Invertebrate Pathology, 2006.  93:71-74, to “Raina-2”, of record, cited on Applicant’s IDS dated 1/31/20.
With regard to claims 14, 17, and 42, Raina-2 discloses HzNV-2 virus which causes sterility in infected lepidopteran insects (Abstract; Table 1, Table 2, Table3). 
Further with regard to claim 17, Raina-2 discloses methods of making infected Lepidopteran insects by infecting the insects with the HzNV-2 virus, wherein infectivity results in sterility (Page 72).
Further with regard to claim 42, Raina-2 discloses methods of introducing a virus resulting in sterility into a population comprising feeding the virus to adults (Page 72).  
Thus, Raina-2 anticipates claims 14, 17 and 42.
With regard to claims 16 and 19 Raina-2 discloses the lepidoptera infected with the virus are H. zea and H. virescens, A. ipsilon, S. frugiperda and S. exigua (Table 1, Table 2, Table 3).
With regard to claims 20-21, Raina-2 discloses the lepidoptera are infected using a viral inoculum derived from a viral plug “the diet was smeared with 1 female equivalent Hz-2V in 100 uL PBS” (Page 72).  
With regard to claim 23, Raina-2 discloses the lepidoptera adult moths are injected with a viral inoculum derived from a viral plug (page 72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 33-35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over WO96/16538 to Raina, of record, cited on Applicant’s IDS dated 1/31/20, as evidenced by Burand, J.P., Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 pages, of record, cited on Applicant’s IDS dated 1/31/20, further in view of Raina et al., Acquisition, Persistence, and Species Susceptibility of the Hz-2V virus. Journal of Invertebrate Pathology, 2006.  93:71-74, to “Raina-2”, of record, cited on Applicant’s IDS dated 1/31/20 and Heckel et al. The Diversity of Bt Resistance Genes in Species of Lepidoptera. Journal of Invertebrate Pathology, 2007.  95:192-197.
Raina and Raina-2 are cited as applied above.  Raina discloses methods of reducing a lepidopteran insect population comprising introducing HzNV-2 in the population, wherein the virus causes sterility in greater than 50% of the insect population (pages 5-7). Raina discloses the insects include Helicoverpa zea (page 1-2).  Raina discloses generating new biopesticides, such as the gonad-specific virus therein, is important role in crop pest control, particularly as the incidence of resistance to chemical pesticides is increasing (page 1). 
Raina-2 discloses HzNV-2 infects and causes sterility in Helicoverpa zea as well as in H. virescens, A. ipsilon, S. frugiperda and S. exigua (Table 1, Table 2, Table 3).
However, neither Raina nor Raina-2 disclose wherein the lepidopteran comprises Bt resistant lepidopteran insects.
Heckle discloses H. virescens has developed Bt resistant strains (Abstract, page 194).
It would have been obvious to combine the disclosure of Raina on methods of reducing a lepidopteran insect population comprising introducing HzNV-2 in the population, wherein the virus causes sterility in greater than 50% of the insect population further with the disclosure of Raina-2, who shows HzNV-2 infects and causes sterility in Helicoverpa zea as well as in H. virescens and further with Heckle on the emergence of Bt resistant strains of H. virescens.  A skilled artisan would have been motivated to infect a Bt resistant strain of H. virescens because Raina discloses HzNV-2 represents a new mode of targeted biopesticide.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as HzNV-2 was known to infect H. virescens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 16-17, 19-26 and 33-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-7 of U.S. Patent No. 9,770,033, further in view of 
WO96/16538 to Raina, of record, cited on Applicant’s IDS dated 1/31/20, as evidenced by Burand, J.P., Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 pages, of record, cited on Applicant’s IDS dated 1/31/20; 
Hamm et al., Oviposition Day Effect on Incidence of Agonadal Progeny of Helicoverpa zea (Lepidoptera: Noctuidae) Infected with a Virus. Ann. Entomol. Soc. Am., 1996.  89(2):266-275, to Hamm, of record, cited on Applicant’s IDS dated 1/31/20, as evidenced by Burand, J.P., Pathology and Replication of the Sexually Transmitted Insect Virus HzNV-2. Advances in Virus Research, 2013. 20 pages, of record, cited on Applicant’s IDS dated 1/31/20
Raina et al., Acquisition, Persistence, and Species Susceptibility of the Hz-2V virus. Journal of Invertebrate Pathology, 2006.  93:71-74, to “Raina-2”, of record, cited on Applicant’s IDS dated 1/31/20; and
Heckel et al. The Diversity of Bt Resistance Genes in Species of Lepidoptera. Journal of Invertebrate Pathology, 2007.  95:192-197. 
The disclosures of Raina, Hamm, Raina-2 and Heckel are applies as in the 102 and/or 103 rejections above, the content of which is incorporated herein in their entirety.

Although the claims at issue are not identical, they are not patentably distinct from each other because The claims of the instant application are anticipated by the claims of the patent.
Independent claims 14, 17, 24, 33 and 42 are directed to lepidopteran insects infected with a HzNV-2 virus which causes increased sterility in the insect, methods of infecting the lepidopteran, methods of infecting a population of lepidopteran insects, methods of protecting crops from lepidopteran using infected insects, but wherein the overall sequence of the HzNV-2 virus is at least about 90% identical to HzNV-2 virus.
Claim 1 of the cited patent is drawn to claim 1 is drawn to a genetically Helicoverpa zea nudivirus 2 (HzNV-2), that has a mutation in in ORF90, ORF92 and/or pag1, which disrupts the expression of the product of those genes, and wherein the mutation increases the rate of agonadal phenotype in a progeny of a moth infected with the virus, compared to a progeny of a moth infected with a wild type HzNV-2.  
Claims 5-6 of the cited patent is directed to an insect comprising the virus, including H. zea.
Claim 7 is of the cited patent is directed to methods of protecting a crop by introducing an infected H. Zea into the crop. 
Thus the scope of instantly claimed virus is broader than that of the patented virus, by requiring to a percent identity to a wild type virus regardless of gene mutation or functional effect from those genes.
Raina discloses lepidopteran insects infected with a HzNV-2 virus which causes increased sterility in the insect, methods of infecting the lepidopteran, methods of infecting a population of lepidopteran insects, methods of protecting crops from lepidopteran using infected insects.
It would have been obvious to a skilled artisan to modify the claims of the ‘033 patent to arrive at the instant independent claims 14, 17, 24, 33 and 42.  The instant claims are either variants of the patented claims, or are disclosed in the teachings of Raina, as iterated above.
With regard to dependent claims 16, 19-23, 25-26, and 35-41, these claims are similar in scope to patented claims 1 and 5-7, or are disclosed by Raina, Raina-2 and/or Heckle, for the reasons stated above.
Raina discloses lepidoptera infected with the virus are H. zea; the virus is transmitted via viral plug, feeding and injection.  Raina discloses the population sterility is 50%.  Raina discloses the crops protected include corn.  See rejections above; and Raina, entire document.
Hamm discloses lepidoptera infected with the virus are H. zea; the virus is transmitted via viral plug, feeding, needle and injection. See rejections above; and Hamm, entire document.
Raina-2 discloses HzNV-2 infects and causes sterility in Helicoverpa zea as well as in H. virescens, A. ipsilon, S. frugiperda and S. exigua (Table 1, Table 2, Table 3).
Heckle discloses H. virescens has developed Bt resistant strains (Abstract, page 194).
Thus, Instant claims 16, 19-23, 25-26, and 35-41are similar in scope to claims 5-7 of the reference patent, or disclosed by the teachings of the cited art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633